            Case 1:17-cv-10928-IT Document 43 Filed 06/21/19 Page 1 of 9




                              UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MASSACHUSETTS

SECURITIES AND EXCHANGE
COMMISSION,

               Plaintiff,

       V.                                                   Civil Action No. 17-CV-10928-IT


YASUNA MURAKAMI; AVICHIAT;
MC2 CAPITAL MANAGEMENT, LLC,
MC2 CANADA CAPITAL
MANAGEMENT, LLC;

               Defendants,

       AND


MC2 CAPTIAL PARTNERS, LLC; MC2               *
CAPITAL VALUE PARTNERS, LLC;                 *
MC2 CAPITAL CANADIAN                         *
OPPORTUNITIES FUND, LLC,                     *

               Relief Defendants.

                                     FINAL JUDGMENT


       The Securities and Exchange Commission ("SEC") having filed a Complaint, the court

having previously entered a separate Judgment as to Defendants Yasxma Murakami, MC2

Capital Management, LLC, and MC2 Canada Capital Management, LLC, the SEC having

dismissed its claims against relief defendants, and Defendant Avi Chiat ("Chiat") having entered

a general appearance; consented to the Court's jurisdiction over Chiat and the subject matter of

this action; consented to entry of this Final Judgment without admitting or denying the

allegations of the Complaint (except as to jurisdiction and except as otherwise provided herein in

paragraph VIII); waived findings of fact and conclusions of law; and waived any right to appeal

from this Final Judgment:
Case 1:17-cv-10928-IT Document 43 Filed 06/21/19 Page 2 of 9
Case 1:17-cv-10928-IT Document 43 Filed 06/21/19 Page 3 of 9
Case 1:17-cv-10928-IT Document 43 Filed 06/21/19 Page 4 of 9
Case 1:17-cv-10928-IT Document 43 Filed 06/21/19 Page 5 of 9
Case 1:17-cv-10928-IT Document 43 Filed 06/21/19 Page 6 of 9
Case 1:17-cv-10928-IT Document 43 Filed 06/21/19 Page 7 of 9
Case 1:17-cv-10928-IT Document 43 Filed 06/21/19 Page 8 of 9
Case 1:17-cv-10928-IT Document 43 Filed 06/21/19 Page 9 of 9
